DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are pending for examination. Claims 6-10 have been withdrawn.

Election/Restrictions
Claims 6-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 20140086311 A1) in view of TSUKUBA (US 20190208203 A1).

Regarding claim 1, Lou teaches a method of video coding, the method comprising: 
receiving input data related to a current block in a current picture, wherein the input data correspond to a transform block of the current block at a video encoder side and the input data correspond to a decoded-quantized transform block of the current block at a video decoder side (Fig. 13A-B: [0065] Transform block 1307 performs a transform operation with the residual PU, e. A set of block transforms of different sizes can be performed on a CU, such that some PUs can be divided into smaller TUs and other PUs can have TUs the same size as the PU. Division of CUs and PUs into TUs can be shown by a quadtree representation. Transform block 1307 outputs the residual PU in a transform domain, E.); 
determining a flag, wherein the flag indicates whether a scaling matrix is enabled or not enabled for transform coded blocks ([0035] FIG. 5 depicts a syntax 500 for a scaling list syntax according to one embodiment. At 502, a scaling_list_enable_flag specifies whether a scaling list is used for the scaling process for transform coefficients. When the flag scaling_list_enable_flag is enabled, such as equal to 1, this specifies that a scaling list is used for the scaling process for transform coefficients [0035]); and 
when the current block is one transform coded block and the flag indicates that the scaling matrix is enabled for transform coded blocks: 
determining the scaling matrix (method determines when a scaling list for a non-default quantization matrix is being used to perform quantization of one or more units of video. [0025]); and 
applying the scaling matrix to the current block (the method encodes or decodes scaling list data for each of the transform unit sizes available for performing the transform of the one or more units of video [0025].); and 
when the current block is one non-separable secondary transform coded block and the flag indicates that the scaling matrix is not enabled for the transform coded blocks: skipping the scaling matrix for the current block (particular embodiments use a default flat quantization matrix with all values equal to 16 when transform skip mode is enabled for all 4.times.4 luma TUs with and without transform skip. [0060]).
Lou does not teach the transform is a non-separable secondary transform coded blocks.
TSUKUBA teaches the transform is a non-separable secondary transform coded blocks ([0126] a secondary transform identifier st_sdx (also referred to as dnsst_idx, nsst_idx, or rot_idx) indicative of which one of (inverse) secondary transforms is to be applied, a scan identifier scanIdx, a quantization parameter qp, a quantization matrix scaling_matrix and so forth.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of TSUKUBA and apply them to Lou. One would be motivated as such for improving video coding efficiency (TSUKUBA: [0314]).

Regarding claim 2, Lou in view of TSUKUBA teaches the method of Claim 1. Lou teaches wherein the flag is signaled at the video encoder side or parsed at the video decoder side ([0038] In one embodiment, syntax 500 may be for a header associated with a portion of video being encoded or decoded. For example, the header may be a sequence parameter set (SPS) header that is associated with a series of pictures. Thus, syntax 500 governs the series of pictures. In other examples, portions of syntax 500, such as the flags scaling_list_enable_flag and SPS_scaling_list_data_present_flag, may be included in other headers.).

Regarding claim 5, Lou teaches an apparatus of video coding, the apparatus comprising one or more electronic circuits or processors arranged to: 
receive input data related to a current block in a current picture, wherein the input data correspond to a transform block of the current block at a video encoder side and the input data correspond to a decoded-quantized transform block of the current block at a video decoder side (Fig. 13A-B: [0065] Transform block 1307 performs a transform operation with the residual PU, e. A set of block transforms of different sizes can be performed on a CU, such that some PUs can be divided into smaller TUs and other PUs can have TUs the same size as the PU. Division of CUs and PUs into TUs can be shown by a quadtree representation. Transform block 1307 outputs the residual PU in a transform domain, E.);
determine a flag, wherein the flag indicates whether a scaling matrix is enabled or not enabled for transform coded blocks ([0035] FIG. 5 depicts a syntax 500 for a scaling list syntax according to one embodiment. At 502, a scaling_list_enable_flag specifies whether a scaling list is used for the scaling process for transform coefficients. When the flag scaling_list_enable_flag is enabled, such as equal to 1, this specifies that a scaling list is used for the scaling process for transform coefficients [0035]); and 
when the current block is transform coded block and the flag indicates that the scaling matrix is enabled for the transform coded blocks: 
determine the scaling matrix (method determines when a scaling list for a non-default quantization matrix is being used to perform quantization of one or more units of video. [0025]); and 
apply the scaling matrix to the current block (method determines when a scaling list for a non-default quantization matrix is being used to perform quantization of one or more units of video. [0025]); and 
3when the current block is one non-separable secondary transform coded block and the flag indicates that the scaling matrix is not enabled for the transform coded blocks: skip the scaling matrix for the current block (particular embodiments use a default flat quantization matrix with all values equal to 16 when transform skip mode is enabled for all 4.times.4 luma TUs with and without transform skip. [0060]).
Lou does not teach the transform is a non-separable secondary transform coded blocks.
	In an analogous art, TSUKUBA teaches the transform is a non-separable secondary transform coded blocks ([0126] a secondary transform identifier st_sdx (also referred to as dnsst_idx, nsst_idx, or rot_idx) indicative of which one of (inverse) secondary transforms is to be applied, a scan identifier scanIdx, a quantization parameter qp, a quantization matrix scaling_matrix and so forth.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of TSUKUBA and apply them to Lou. One would be motivated as such for improving video coding efficiency (TSUKUBA: [0314]).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486